Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0279161 to Hakansson et al. (hereinafter “Hakansson”).
-From Claim 1: Hakansson discloses: 

    PNG
    media_image1.png
    473
    856
    media_image1.png
    Greyscale

a set comprising a first panel 2, a second panel 1 and a mechanical locking device for locking the first panel to the second panel wherein
- the first panel 2 comprises a first edge surface (see above) and a first panel surface (see above),
- the second panel 1 comprises a second panel surface (see above) and a second edge surface (see above),
- the first edge surface is facing the second panel surface in a locked position of the first and the second panel,
- the mechanical locking device comprises a panel groove (see above)at a surface of the second panel 1, a flexible tongue 3c positioned in the panel groove, a rod-shaped element 25 at the first edge surface and an insertion groove (see above) at the second panel surface extending from the second panel surface to the panel groove,
- the rod-shaped element 25 having a longitudinal shape with a length direction (i.e., vertical, in the figure above) which is parallel to the first panel surface and comprises a first part at a first end (inserted into panel 2), a second part (inserted into panel 1) at a second end and a recess (into which tongue 3c is inserted) in the second part, wherein the first part of the rod- shaped element is configured to be inserted into an attachment groove (see above) in the first edge surface and the second part of the rod-shaped element is configured to be inserted into the insertion groove,
- the flexible tongue 3c is configured to cooperate with the recess for a locking of the first panel to the second panel in a first direction which is perpendicular to the second panel surface, and
- the rod shaped element further comprise a third part (the surface integrated into the second part and abutting the first edge surface) located between the first and second part, having an extension perpendicular to the length direction that is larger than the extension of the attachment groove in the first edge surface in the corresponding direction, such that the third part is configured to limit the depth that the first part could be inserted into the attachment groove.
-From Claim 2: Hakansson discloses wherein the third part is integrated in the second part and the extension perpendicular to the length direction of the third part is equal to the extension of the second part in the corresponding direction.
-From Claim 4: Hakansson discloses wherein the third part comprise a flange extending perpendicular to the length direction.
-From Claim 5: Hakansson discloses wherein the flange is a circumferential flange.
-From Claim 6: Hakansson discloses wherein the flange has a circular shape.
-From Claim 7: Hakansson discloses wherein the first edge surface comprises a counterbore corresponding to a shape of the third part.
-From Claim 8: Hakansson discloses wherein the second panel surface comprise a counterbore corresponding to a shape of the third part.
-From Claim 10: Hakansson discloses wherein the first, second and third part of the rod-shaped element in made in one piece.
-From Claim 14: Hakansson discloses wherein the first part of the rod-shaped element is configured to be attached to the attachment groove by friction. (¶ 15)
-From Claim 15: Hakansson discloses wherein the rod-shaped element is made from one or more of a wood based material, a polymer material, preferably with a reinforcement material, such as glass fibre or a metal. (¶ 41)
-From Claim 18: Hakansson discloses wherein the mechanical locking device is configured to automatically lock the first panel to the second panel when the rod-shaped element is inserted into the insertion groove and the first edge surface is arranged against second panel surface. (¶ 20)
-From Claim 19: Hakansson discloses wherein the flexible tongue 3c is arranged between the recess and the bottom surface of the panel groove in the locked position.
-From Claim 20: Hakansson discloses wherein one or more of the first, second and third part of the rod-shaped element has a substantial circular shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakansson.
-From Claim 16: Hakansson does not discloses wherein the first edge surface comprises two or more of said rod-shaped element and the second panel surface comprises two or more of said insertion groove, preferably arranged linearly, wherein each of the rod-shaped elements is configured to be inserted into one of the insertion grooves.
Rather, Hakansson only discloses one of each of the rod shaped element and the insertion groove.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make two of the rod shaped element and insertion groove, rather than one of each, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 3, 9, 11-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        12/4/2022